Citation Nr: 9909843	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
bilateral leg disorder, claimed as secondary to the service-
connected foot calluses.

2.  Entitlement to service connection for a bilateral leg 
disorder on a direct basis.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION


The veteran served on active duty from June 1974 to June 
1978, and from May 1980 to June 1982.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1996 rating 
decision from the Montgomery, Alabama, Regional Office (RO), 
which, in pertinent part, determined that new and material 
evidence had not been received to reopen the veteran's claim 
for service connection for a bilateral leg disorder, claimed 
as secondary to the service-connected foot calluses.  That 
determination also denied service connection for a right foot 
disorder.

It is significant to note that a claim for entitlement to 
service connection for a bilateral leg disorder, claimed as 
secondary to the service-connected foot calluses, was denied 
by a rating action dated in October 1992.  In addition to 
again submitting a claim for secondary service connection for 
a bilateral leg disorder, the veteran also maintained in his 
notice of disagreement and during his personal hearing that 
he is entitled to direct service connection for a bilateral 
leg disorder, on the basis that it was caused by forced 
marching and running during service.  In the December 1996 
supplemental statement of the case, the RO considered the 
issue of direct service connection.  Therefore, this issue is 
also before the Board.

The veteran was afforded a videoconference hearing at the RO 
before a member of the Board in Washington, D.C., in January 
1999.  The member of the Board who held the hearing is making 
the decision in this case and is the signatory to this 
decision.  The issue of service for a bilateral leg disorder 
on a direct basis will be considered in the Remand portion of 
the decision in view of the outcome reached regarding 
secondary service connection and the question of whether the 
veteran's claim is well grounded as to the issue on any 
basis.

FINDINGS OF FACT


1.  The RO denied service connection for a bilateral leg 
disorder, claimed as secondary to the service-connected foot 
calluses, by a rating action dated in October 1992.  The 
veteran was notified in writing of the decision in October 
1992.  The veteran did not perfect an appeal of the adverse 
decision.

2.  Additional evidence received after October 1992 presents 
information which is relevant and probative to the issue of 
entitlement to service connection for a bilateral leg 
disorder, claimed as secondary to the service-connected foot 
calluses, and by itself or in conjunction with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  There is no competent medical evidence establishing the 
current presence of a right leg disorder.


CONCLUSIONS OF LAW

1.  The additional evidence received since the October 1992 
RO decision, which denied service connection for a bilateral 
leg disorder, claimed as secondary to the service-connected 
foot calluses, is new and material evidence, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).

2.  The claim for entitlement to service connection for a 
right leg disorder is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Leg Disorder, Claimed As Secondary to the 
Service-Connected Foot Calluses

The veteran's current appeal involves an attempt to reopen 
his claim for entitlement to service connection for a 
bilateral leg disorder, claimed as secondary to the service-
connected foot calluses.  Service connection for a bilateral 
leg disorder, claimed as secondary to the service-connected 
foot calluses, was denied by a rating action dated in October 
1992.  The veteran did not appeal that determination and it 
became final.

Service connection may be established for chronic disability 
resulting from personal injury suffered or disease incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(d).  Additionally, service connection may 
be granted for a disability, which is proximately due to, or 
the result of a service-connected disease or injury or when a 
disability is aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet.App. 439 (1995).

It is significant to note that at the time of the RO's 
October 1992 last final disallowance that the veteran did not 
contend or the evidence otherwise indicate that a bilateral 
leg disorder had its inception in service; rather, it was 
contended that a disability developed as a result of his 
service-connected foot calluses.

The evidence of record at the time of the RO's October 1992 
last final disallowance of a claim for service connection for 
a bilateral leg disorder, claimed as secondary to the 
service-connected foot calluses, included the service medical 
records for the veteran's second period of active duty, 
private treatment records dated from February 1991 to April 
1991 and Department of Veterans Affairs (VA) outpatient 
treatment records dated from August 1992 to September 1992.

According to a VA outpatient treatment record dated in August 
1992, the veteran reported complaints of pain from his knees 
to his ankles of approximately 3 to 4 months' duration.

The October 1992 RO denial of service connection for a 
bilateral leg disorder, claimed as secondary to the service-
connected foot disorder, was based on findings that a 
bilateral leg disorder had not been demonstrated.  The RO 
noted that no relationship had been shown between the 
veteran's current bilateral leg pain and the service-
connected foot calluses.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.310.

It is claimed that evidence added to the record since October 
1992 constitutes new and material evidence sufficient to 
reopen the previously denied claim.  If new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
See also Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).

The evidence added to the record since the time of the 
adverse RO decision of October 1992 essentially consists of 
additional service medical records for the veteran's first 
period of active service, VA outpatient treatment records 
dated from September 1992 to May 1996 and sworn testimony 
provided by the veteran at a RO hearing in March 1997 and a 
formal videoconference hearing before a member of the Board 
in January 1999.

The veteran testified at a RO hearing in March 1997 that he 
experiences knee pain, which radiates to the lower part of 
his legs.

The veteran testified at a videoconference hearing in January 
1999 that no doctor had ever told him that his service-
connected foot caused his leg problems calluses or that his 
leg problems were caused by the way that he walks and stands.

The Board notes that where new and material evidence consist 
of supplemental service department records received after a 
decision has become final, the former decision will be 
reconsidered.  38 C.F.R. § 3.156(c).

Thus, the Board finds that this evidence presents information 
which is relevant and probative to the issue of entitlement 
to service connection for a bilateral leg disorder, claimed 
as secondary to the service-connected foot calluses, and by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, the Board 
finds that the veteran's claim of service connection for a 
disability involving a bilateral leg disorder, claimed as 
secondary to the service-connected foot calluses, has been 
properly reopened.

II. A Right Knee Disorder

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  This means that there must be evidence of disease 
or injury during service, a current disability, and a link 
between the two.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The service medical records for the veteran's first and 
second periods of active duty do not show clinical findings 
of pathology regarding the right knee.

Private medical records dated from February 1991 to April 
1991 do not show that the veteran was given a diagnosis 
relative to a right knee disorder.

Subsequent VA medical records do not demonstrate that a right 
knee disorder is currently manifested.

The veteran testified at a RO hearing in March 1997 that he 
experiences right knee pain and stiffness.  He stated that he 
has knee pain, which radiates to the lower part of his legs.  
He reported that his record book indicated that he had 
chondromalacia as a result of excess marching and running.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe right knee pain, a 
diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992);  See also Gregory v. 
Brown, 8 Vet.App. 563 (1996).  As such, the testimony 
furnished during the personal hearings has not served to 
render these claims well-grounded.

In this case, there is no competent evidence that the veteran 
currently suffers from a  right knee disorder.  Consequently, 
in the absence of any competent evidence of a current 
disability (a medical diagnosis) or a nexus to service, the 
claim is not well-grounded.  Caluza.  Accordingly, there is 
no duty to assist the veteran in any further development of 
his claims.   Rabideau v. Derwinski, 2 Vet.App. 141 (1992), 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Further, the 
Board views the information provided in the statement of the 
case, supplemental statement of the case, and other 
correspondence from the RO, sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection a right knee disorder.  Moreover, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if obtained, 
might make the claims well-grounded.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

Finally, a recent Court decision has held that the 
appropriate disposition of a claim which is found to be not 
well-grounded is a disallowance, rather than a dismissal.  
Edenfield v. Brown, 8 Vet.App. 384 (1995).  Consequently, the 
claims are denied.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service for a bilateral leg disorder, 
claimed as secondary to the service-connected foot calluses, 
is reopened.

The claim for entitlement to service connection a right leg 
disorder is denied.


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for a bilateral leg 
disorder, claimed as secondary to the service-connected foot 
calluses, and that the claim has accordingly been reopened.  
Also, the Board feels that the issue of direct service 
connection should also be considered at the same time as the 
secondary issue in view of the relationship between the two 
issues.  It is now incumbent upon the RO to review the entire 
evidentiary record, in accordance with the regulatory and 
statutory procedures that govern adjudication of a reopened 
claim, prior to any further Board consideration of this 
issue.  See Bernard v. Brown, 4 Vet.App. 384 (1994).  In this 
regard, the RO should determine whether the claims are well 
grounded

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information about all post service 
treatment he has received for any 
bilateral leg disorder.  The RO should 
then attempt to obtain copies of all 
records, not already included in the 
claims folder, referable to any 
identified treatment and associate these 
records with the veteran's claims file.  
Any authorization necessary for the 
release of additional documents shall be 
obtained from the veteran

2.  A VA examination by an orthopedist 
should be conducted in order to determine 
the nature, severity and etiology of any 
bilateral leg disorder.  All indicated 
special studies deemed necessary should 
be performed.  Following the examination, 
and in conjunction with a review of the 
claims folder, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any bilateral 
leg disorder diagnosed is causally 
related, is aggravated by the service-
connected foot calluses or is directly 
related to service.  If aggravated, the 
examiner is requested, to the extent 
possible, to specify the degree of 
aggravation.  Allen v. Brown, 7 Vet.App. 
439, 448 (1995).  The examiner should 
provide a rationale for all conclusions 
reached, as such information is essential 
to the Board's determination.

3.  Thereafter, the RO should readjudicate 
the issue in appellate status and consider 
Allen, based on a de novo review of the 
record.

If the decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement of 
the case, which includes the pertinent law and regulations 
regarding secondary service connection, and afforded an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

